Title: To Benjamin Franklin from Jacques Barbeu-Dubourg, 2 October 1777
From: Barbeu-Dubourg, Jacques
To: Franklin, Benjamin


The first letter about commission-seekers in the present volume happens to be this note from Dubourg. Hence we reverse our previous procedure and summarize first the recommendations from others and then the letters from those who sought posts for themselves. At the end of each group we include undated and undatable applications, arranged alphabetically, on the supposition that they belong to the period that ends with these last months of French neutrality. In that period the American army had its chief allure for Frenchmen. After their own country entered the war its service became understandably more attractive; it was the known against the unknown, with no gamble on acceptance by Congress, no language barrier, no isolation in an unfamiliar world. The signing of the treaty of alliance, in consequence, reduced to a mere trickle the flood of inquiries that had swirled around Franklin since his arrival.
On October 20, Claude Julien sends Franklin a memorandum on the past services of André-François Broche Descombes, born in 1739, a veteran of the last war, wounded at Minden, then a lieutenant in a provincial regiment until réformé. He wants a major’s commission for himself, though he would settle for a captain’s, and a lieutenancy for his sixteen-year-old nephew. What are the chances, the pay, the amount advanced, and what uniform should he have? On November 8 M. du Luc, equerry, writes from St.-Maixent in Poitou for the baronne de la Courchambeau: two of her sons want to join the Americans; she will gladly pay their passage and give them an allowance of 500 l.t. apiece if Franklin will accept them, even as volunteers. Would he also give them a letter to some one in Congress, and her the name of a Bostonian to whom she can send money for them? They are well educated and show talent as engineers. Enclosed are their baptismal records and a testimonial from local noblemen; a recommendation from the duc de la Tremouille can be had for the asking. On December 10 du Luc writes again, this time for M. de Reveaux de St. Varan, twenty-six, an excellent noncommissioned officer for the past ten years; he and three younger brothers want to take service with Congress, but cannot pay for their passage. They belong to “tout ce que nous avons de mieux en ville et aux environs.”
On November 27 Jean-Baptiste de Bürckwald, a retired captain in Strasbourg, requests a lieutenancy for a man of twenty-two, the son of a distinguished local bourgeois family, “d’une jolie figure” and the master of two languages. On December 12 Marie Corantin Huchet, marquis de La Bedoyère, in Rennes, asks for a military or naval appointment for a young man of good, even distinguished, birth who has made four commercial voyages to the Indies and now wants to bear arms; how does he go about it? On the 17th Andreas Everardus van Braam Houckgeest writes from Zutphen, Gelderland, to congratulate Franklin on Gates’s victory, to hope that Washington will have the same success at Philadelphia, and to recommend three young lieutenants in the Dutch service, “plein de Vigeur et bravoure,” of good families, and with their hearts in the right place. Will they be accepted in the American army, and if so how should they proceed? On January 11, 1778, Delor, at La Flèche near Le Mans, introduces the lieutenant général du présidial of the small town, who wants a letter of recommendation for a young officer of his acquaintance; the latter needs to know how he can get to America at his own expence. On the 13th a man writing from Bouzonville, who signs himself “Forget de Barst d’Heimestroff lieutenant general de Bouzonville,” asks how a lieutenancy can be had for M. Gillot, a noble from German Lorraine who has been a volunteer in the French army. On January 15 the duc de Monpesat mentions that he has called to congratulate Franklin on the American victory; he is now writing to say that he has long known a M. Eeckhout, a young surgeon who is strongly recommended by M. de la Martinière, and who deserves to have his passage paid or at least to be reimbursed for it on arrival. On the 28th B. Maignien, in Paris, requests a post as an army surgeon for his brother in the provinces, a man of twenty-six with experience beyond his years, first in the Régiment du Roy and then in the Swiss regiment of Sonnenborg; if Franklin is interested, the writer will come to Passy.
Five other letters supporting applications are undated. One is from Franklin’s old acquaintance, Père Joseph-Etienne Bertier, to introduce an unnamed “jeune guerrier qui a servi dans nos troupes et qui brule d’ardeur de servir les insurgens.” The second is from Jean-Baptiste Le Roy, requesting an answer to a question from a particular friend: is there hope of a commission for a man of thirty who has been serving in the gendarmerie, and has spirit and zeal and a good record? The third is an extract, in English, of a letter from a banker who was Ferdinand Grand’s associate in Madrid, the Marquis d’Yranda. It recommends a dragoon captain, Don Sebastian de Calvo, “of a rich family, full of arduor and an enemy to idleness,” who wants to serve as a volunteer and needs a letter of recommendation. The fourth is from Marquigny, an officer of the Polish regiment in garrison at Belfort; he writes to say that a cavalry captain and lieutenant, who served throughout the last war and have a thorough knowledge of infantry as well as cavalry formations, offer their services out of their love for liberty. Keep the offer secret, as they will. The last letter is to recommend a twenty-two-year-old surgeon, who wants to practice with the American army or wherever else he is assigned.
The list of the men who apply for themselves is a long one. On October 20 La Bastide writes from Fontainebleau: he has long wanted to fight for the Bostonians, and now will. He brings them no superior talent, or fortune, or a famous name, but only noble birth, zeal, and courage. He has had seven years’ service in the gardes du roi and is comfortably off and without creditors; many others are doubtless applying, but few with such strong and honorable motives. On the 24th Martin Baumann, from Kirchheim in Poland, explains in German that his eldest brother settled in Pennsylvania twenty-eight years before; he himself followed a decade later with a younger brother, reported to be now a captain in the American army, but came home two and a half years ago to secure a family inheritance and has been unable to return. Please grant him passage and a military position suited to his talents. On the 25th Biancourt, in Fontenay, explains that he began his military career at eighteen in the King’s household and was réformé after twenty-six years as a captain of cavalry with a cross of St.-Louis and a pension of 550 l.t. that is now his entire income; he offers “mes services pour vôtre patrie qui deviendra la miene.” On the 28th Edmund de Harold writes in English from Düsseldorf: he is a gentleman, Irish, forty, a veteran of the last war and now a major in the service of the Elector Palatine, about to be promoted to lieutenant colonel, a family man secure in his job and known to any officer in the Irish brigade of the French army and in particular to General Conway; he will consider an offer on the terms he has a right to expect. On December 3, having heard nothing, he sends a copy of his earlier letter. Also on October 28 Jean-Baptiste Eléonor de Guienne Dumouchel, in Dieppe, says that “le Sieur Thornton” has often spoken of him to Franklin in order to get him a company of infantry or dragoons;  he is a lieutenant with eleven years’ service, and gave his credentials to Thornton, who reported that Franklin was enough impressed to consider recommending him when an opportunity arose. He is twenty-nine, noble and poor, with “une taille avantageuse” and some knowledge of tactics and drawing, and at the slightest encouragement will come to Passy.
On November 6 Gaytte fils, writing from Brioude in Auvergne, announces that he and two friends intend to join the marquis de Lafayette, their erstwhile neighbor. Will Franklin promptly send them all the information about their passage, the money to cover it, and a letter from Mme. de Lafayette who is in Paris. On or about the 10th Alexandre-Louis, chevalier de Marolles de Lucé, writes the commissioners from Paris to say that he has already offered his services and given his credentials to Franklin, who seemed satisfied. The chevalier, Beaumarchais’ cousin on the maternal side, went through the Hanoverian campaigns in the last war and has a thorough knowledge of engineering, artillery, and the quartermaster’s department. On January 1, 1778, he writes Franklin to send New Year’s greetings and congratulations on the capture of General Howe in Philadelphia; Beaumarchais promised to intercede for him, he says, and obtain Franklin’s good offices. “Le dessein du temple de la liberté que j’envoie au Congrés leurs donnera une idée de mes talents,” and he hopes that that body will tell him, before the month is out, when he should leave for America.
On December 4 Carl, Baron von Emerich, a Saxon lieutenant of twenty-nine, writes in German from Brandeis, near Prague: he has been in the Imperial cavalry for eight years, and has an almost irresistible desire to enter the American service, partly to fight for freedom and partly to see the world; he can if need be pay his way to Paris, but must have a captain’s rank and salary as soon as possible. On the 19th François-Joseph Arnoulde, baron de Heusch, seigneur of Landwÿck in Brabant, expresses his desire to fight the British. He served under the comte de Rochambeau in the last war, for part of the time as his aide-de-camp, and asked him to intercede with Lafayette to procure him a company under the marquis’ command;  Rochambeau declined to act and referred him to Franklin, who is recruiting engineers and artillerymen. The baron hopes also to open a military career for his two sons and a young man who will join them. He asks for Lafayette’s address in order to write him; once he wears the marquis’ regimental uniform, he is confident of raising a company in Brabant. On the same day Rihm offers himself: he is twenty-four and unmarried, secretary of the Imperial infantry regiment of Clerfayt, now in Ghent, and a former sergeant with more than seven years’ service in the quartermaster’s corps; he has a command of French, German, and Czech, and is studying English. May he have free passage and the assurance of an officer’s commission?
On Christmas Day Leopold, comte Barbo, aged forty and Germanborn, a retired captain in the Imperial army, asks from Hungary for a staff appointment under Washington and, at the start, a small corps of one or two thousand men. The next day Lambert, in Basel, insists that every Swiss heart is with the Americans. His own is “animé et brulant pour votre cause,” which he offers to defend to the death at the rank of sublieutenant. On the 27th Jean-Louis Destelan de Norey, thirty and a former French naval officer, asks from Rennes for a similar appointment in America and encloses an account of his service, which began at the age of eleven in 1758 and ended in 1771. It took him to the Caribbean, Newfoundland, the coast of Spain, and India. The next day Laroque de Montels writes from St. Omer: he has been in the army since 1758, after the peace as a lieutenant in the Vivarais regiment, and has been superseded in rank by his juniors; he wants to be an American captain, and his superiors and fellow officers will vouch for him. He might replace one of the good men that the Americans have doubtless lost during their recent successes. If Franklin does not wish to reply directly, he may do so indirectly through M. de Bachelier’s brother, a captain in the regiment. On the 30th Ausquer du Marqués writes from Rennes, he says for the second time, hoping that he has had no answer because he did not give enough information; M. Friguet, the chief royal engineer of the province, can provide all that is needed.
On January 2, 1778, Nicolas-François Lambert de Lassau, in Château-Thierry, a volunteer in the Royal Legion for eleven years until 1773 and now in the maréchaussée or mounted police, explains that his lot is hard because he is noble and the son of a captain; he is made for war and wants “l’avancemant ches les ensurjean.” On the 6th Rogon de Kerlenguy writes from his estate near Lamballe, in Brittany. This is his tenth (and only surviving) letter. He has heard that Gruel is in charge of outfitting American ships at Nantes and asks, even if Franklin refuses to see him, whether he might not have a letter to Gruel to facilitate entry into the American service. “Je suis un exemple bien rare de fermeté ou plûtôt d’opiniatreté dans mes sentimens. . . . Pourquoi balancez-vous? Est-ce pour m’éprouver? . . . Je persiste dans le dessein d’aller vous trouver ce mois de mars a Paris.”
On January 13 Philippe-Jacques, chevalier Desparbéz, in the Queen’s gendarmerie in Lunéville, offers his services to the Bostonians. “Quand aux sertificats de noblesse sur lequels on m’a dit que vous eties scrupuleux, j’ai cru pouvoir vous adresser mon nom qui sans doute ne vous sera pas inconu.” As for expenses, he can afford none. On the 15th Jacques-Louis-Benoit Marion de Bresillac, in Castelnaudary in Languedoc, introduces himself as a nobleman of thirty-four years and nine months, retired some eleven years before from a musketeer company. He has only moderate means and five sons, for whose advancement he is willing to sacrifice the rest of his life; he will present himself, if asked, to convince Franklin that he is preferable to others who make the same request. On the 16th Louis-Thomas de Behague in St. Omer, a captain réformé, requests an answer to his December letter (now lost), so that he can make other arrangements if his offer is rejected. On the 18th M. de Cam, in Amboise, explains that he has written Gruel to see how he could join the Bostonians, and been told to turn to Franklin. De Cam’s grandfather, great-uncle, father, and uncle were all chevaliers de St.-Louis;  he himself is an infantry lieutenant, with a military education and some knowledge of the theory of engineering, although the long peace has denied him any practice. On the same day M. de Ricard, in Toulon, announces that after a long search he has just learned that Franklin is the man to write to. The background he has to offer is that of an élève du port and an élève commissaire de la marine; he started early, and the successive abolition of the two services leaves him, at twenty-one, on the loose. He knows something of ports and arsenals and of the sea, however, and would gladly put his knowledge to use in a country where merit and high birth are rewarded; his brother of twenty-three, with no service but the makings of a good officer, would be happy to come with him provided that they do not find themselves “sur le pavé en arrivant.”
On January 23 Louis-Charles Lecomte de La Crespiniere, in Gacé, a small town near Argentan, repeats his New Year’s greeting. Franklin may have forgotten him, but will at least recognize his name from previous letters, and will please remember the promises made him on his last day at Passy. Since then he has heard nothing, and at twenty-five he finds it hard to “croupir dans l’innaction et ensevelir des dispositions militaires et de bonne volonté.” One of his comrades, réformé like him, wants to go with him to Boston; what does Franklin think of the project? “Si ma plume pouvait m’estre de quelque utilité comme vous me le fîtes observer,” he would welcome the chance to use it. Assure him a job and find him a ship, and he will go at his own expense. On the 27th Joseph Duhattoÿ, a seventeen-year-old with slim means living in Carignan, near Mézières, asks for any place in the American service.
On February 10 two surgeons, Cambon and Massart, thoroughly trained and in the Austrian service until they quarreled with their colonel, inform Franklin that they would have called on him if they could, but have to hoard their 1,200 l.t. for passage on a merchantman out of Dunkirk, where they are, to Philadelphia before the end of the month; will he send them recommendations and any orders he may have? On the 15th one Gentzkow, writing in English from Paris, identifies himself as a British officer of the 60th foot, who fled England after killing a fellow officer; he is £92 in debt and forbidden to sell his commission. The American cause is just, and he will fight for it if given the rank he deserves; but first he must provide security for half his debts, and will repay the loan out of his wages from Congress. On the 18th the baron de Geusau, lieutenant colonel in the Imperial army, announces that he has come to Paris from Vienna incognito to offer his services; if they are not accepted he will have to return the day after tomorrow.
The first of the undated applications is from Charles Amabert, who is willing to serve in the quartermaster’s department, the engineers, or the artillery. He has had experience in all three, as well as in cartography, and in 1775 drew up for the King a memorandum on mountain warfare. He would like to be employed in America as a captain in the quartermaster’s corps, where he could be useful even after the war in mapping the colonies, and describes in detail what the map would contain. He is admittedly young for such a task, twenty-eight, but the general officers he gives for reference will provide details of his career. Jean-Charles-Etienne d’Arget, also twenty-eight, with twelve years in the Prussian service behind him and now an officer in the La Marck regiment in Champagne, sends his request by a fellow officer, who will report back to him whether Franklin offers any encouragement.
M. de Boulet would like to go to America if engineers are in demand, in which case please notify the controlleur général des ponts et chaussées at the Louvre. One Boussin announces himself as “un jeune homme guidé par l’amour de la Gloire qui n’attend qu’un instant favorable pour voler dans les champs de l’honneur y cueillir les lauriers de Mars.” He wants a commission in the army or navy, and is working hard on his mathematics and geometry; his father is a provincial bourgeois. Briere, an engineer and geographer-cartographer, gives details of his training and asks for any position for which it makes him suitable. Claude-Narcisse de Vouges de Chanteclair, a first lieutenant of artillery in the Strasbourg regiment, in which he has served for fifteen years and has no prospects of advancement, wants a captain’s commission and the assurance that his French rank will be kept for him; le Sieur Perin, a lawyer, adds a marginal note endorsing his request. Joseph-Gabriel Monnier de Courtois, a captain of thirty in the royal engineers with ten years’ experience, wants the same treatment as other French officers of his rank who are now serving in America.
The chevalier Danrosey[?], sublieutenant in Monsieur’s dragoon regiment, wishes to go to the colonies. Antoine de Donjeux, a captain in the Bourbon regiment after eighteen years of service, is in grave need of money. He would like to emigrate to America with a particular friend who is skilled in farming, and bring with them nine or ten thousand livres in cash and goods, if they can be assured a tract of land and he a suitable military appointment. They will take along a most intelligent servant, and the three want the cheapest possible passage. Dubourgneuf, a man of twenty-two with fourteen months as a volunteer in the cavalry, writes from Pont-Croix, near Quimper, to ask for any commissioned rank in the American army: “vous ne scaures l’accorder à personne qui fasse plus d’efforts pour s’en rendre digne.” The baron d’Erenatius, a Prussian officer who, thanks to a duel, was forced out of his regiment after seventeen years, hopes that his zeal will enable him to use his talents to the satisfaction of the American generals. Jean-Baptiste-Alexandre Faurines in Castelnaudary, thirty-six, a lieutenant of Languedoc provincial troops until they were disbanded, asks for a letter from Franklin or Deane that will secure him free passage from Bordeaux, and hopes to find military employment when he arrives. François-Marc-Antoine de La Farge, réformé in 1772 after twenty years’ service in the provincial regiments of Soissons and Bourges, has used his time since in making miniature sketches of the manual of arms for infantry and cavalry, and maps of various theatres of war; Choiseul recommended him to the King, he received a small pension, and he can certainly be useful to the colonists if they wish to employ him. De Golenval is too poor to continue his education and asks help in getting to America, where he will do whatever he is told, whether in agriculture or commerce or even the army.
La Malmaison writes from Châteaudun: he is an infantry lieutenant réformé after three years in the Paris regiment, and hopes for the next higher rank in the Bostonians’ army, although that is for “Mon General” (Franklin) to decide. “En servant sous vos ordres on devient Bostonien et je combatrai pour ma Patrie.” He is twenty-one, five feet five, and knows enough mathematics and drawing to work without supervision. Lemaire de Dampierre, first an infantry lieutenant in the Piedmont regiment, next a major of volunteers, and then for the last four years an officer in the maréchaussée, wants free passage and the assurance of a post suited to his military background. “Cet officier n’est pas un avanturier.” Ligonier, a native of Aurillac in Auvergne, served five years as a sublieutenant in the Bourbon regiment and attended the equitation school at Saumur for three years; he is an excellent horseman, aged twenty-five, and wants to emigrate to America. The chevalier de Londeyx, twenty-six, served in Soubise’s Legion in Corsica, where at the age of sixteen he commanded a company of young volunteers like himself; now that the Legion has been disbanded he is groaning with inactivity, begs to be taken into the service of the united provinces, and gives his references. A naval officer, M. de Moleres, sends from St. Jean de Luz a list of his voyages from 1740 through 1763, beginning as a cabin boy and ending as a captain, and promises certificates from the officers under whom he has served. Hocquet Delalain de Mondrecourt, a lieutenant in the Swiss guard of the comte d’Artois, wants to go to America with an infantry captain, M. Graw(?) of Santerre, to set up a business if the support of the comte de Maillebois will procure them good terms; they also want military service at the proper rank, free passage, and letters of recommendation from the commissioners.
D’Ornesan, “fils cadet etudiant” and eighteen, writes from Thoux, near Toulouse: most young Frenchmen who know about the war and its causes crave like him to bear arms for the insurgents. He is giving up his literary studies to be a soldier, and was about to join a French regiment when he realized that, being poor, he would get nowhere unless war broke out. Might he have an American commission and free passage? Some companions would like to come with him; perhaps Franklin would interview them. Baltazard Romand du Rozan, from Grenoble, was born in 1749 and trained as an artilleryman, and was then breveted lieutenant in the provincial regiment of Valence, which was dissolved in 1776. “L’inaction accablante” makes him yearn for employment, whether in the engineers, artillery, or infantry; one of his brothers has already gone to New England in the hope of an artillery command. François-Louis, chevalier de Saillans, gives an account of his career: he was born in 1743, began as a volunteer in the Bouillon regiment in 1758, served in Corsica, became a captain in 1771 and left for Poland, distinguished himself at the siege of Cracow, was captured and briefly imprisoned in Russia, and received the cross of St.-Louis in 1772. He encloses testimonials. The last application, unsigned, is from “un bon gentilhome d’une figure et d’un merite distingués,” with no money but belonging to one of the great families of Picardy; he has tried the Polish service, then the French, and now wants to join the American: “c’est un present a leur faire.”
 
Monsieur
2e. 8bre. [1777]
Je prens la liberté de vous adresser M. Le Chevalier de la Potiere à qui l’on a assuré que vous aviez fait employer depuis peu plusieurs persones qui etoient dans des cas moins favorables que le sien. Si cela vous a eté possible pour d’autres, j’implore votre bienveillance pour lui, ayant tout lieu d’esperer qu’il s’en rendra de plus en plus digne. J’ai l’honneur d’etre avec un respectueux attachement, Mon cher, Maitre, Votre tres humble et obeissant serviteur
Dubourg
 
Addressed: A Monsieur / Monsieur Le Dr. franklin / A Passy
Notation: du Bourg 2 8b 77
